           Case 1:20-cv-00586-NONE-SAB Document 34 Filed 08/13/21 Page 1 of 2


 1   Daniel R. Baradat, No. 068651
     drb@bplaw-inc.com
 2   Warren R. Paboojian, No. 128462
     wrp@bplaw-inc.com
 3   Adam B. Stirrup, No. 257683
     abs@bplaw-inc.com
 4   BARADAT & PABOOJIAN, INC.
     720 West Alluvial Avenue
 5   Fresno, California 93711-5705
     Telephone:     (559) 431-5366
 6   Facsimile:     (559) 431-1702
 7   Attorneys for Plaintiffs
     CRYSTAL RICHARDS,
 8   MICHAEL RICHARDS and
     CAROLINE CUELLAR
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12   CRYSTAL RICHARDS, MICHAEL RICHARDS, )                     Case No. 1:20-CV-00586-NONE-SAB
     CAROLINE CUELLAR,                   )
13                                       )                     STIPULATION AND [PROPOSED] ORDER
               Plaintiffs,               )                     TO LIMITED CONSENT FOR U.S.
14                                       )                     MAGISTRATE JUDGE TO ADJUDICATE
          v.                             )                     PARTIAL MOTION FOR SUMMARY
15                                       )                     ADJUDICATION ON DEFENDANTS'
     THE UNITED STATES OF AMERICA;       )                     TWELFTH AFFIRMATIVE DEFENSES
16   KAWEAH DELTA HEALTHCARE DISTRICT, )
                                         )
17             Defendants.               )
                                         )
18
19                                                STIPULATION
20          In accordance with the provisions of 28 U.S.C. section 636(c)(1), the undersigned hereby
21   stipulate and agree to limited consent to have a United States Magistrate Judge decide Plaintiffs' partial
22   motion for summary adjudication to determine whether there are one or two $250,000 limitations on
23   Plaintiffs' damages for non-economic losses pursuant to California Civil Code section 3333.2 on the
24   following affirmative defenses:
25                  1.      Defendant, The United States' Twelfth Affirmative Defense: "Plaintiffs' claims
26   are subject to the limitations on recovery contained in the California Medical injury Compensation
27   Reform Act, including but not limited to the limitations set forth in California Code sections 3333.1
28   and 3333.2 and California Code of Civil Procedure section 667.7." [Doc. 14, pp. 4-5.]
     ______________________________________________________________________________________________________________

                              STIPULATION AND [PROPOSED] ORDER TO LIMITED CONSENT
                                                       1                                                File No. 2596
           Case 1:20-cv-00586-NONE-SAB Document 34 Filed 08/13/21 Page 2 of 2


 1                  2.      Defendant, Kaweah Delta Health Care District's Twelfth Affirmative Defense:
 2   "That in the event Defendant KDHCD is found to be negligent as to the State claim against it, which is
 3   expressly herein denied, the damages for non-economic losses shall not exceed the amounts specified
 4   in California Civil Code section 3333.2." [Doc. 12, p. 5.]
 5          IT IS SO STIPULATED.
 6   Dated: August 13, 2021                                         BARADAT & PABOOJIAN, INC.
 7
                                                             By: /s/ Adam B. Stirrup
 8                                                                 Daniel R. Baradat
 9                                                                 Warren R. Paboojian
                                                                   Adam B. Stirrup
10                                                                 Attorneys for Plaintiffs
                                                                   CRYSTAL RICHARDS, MICHAEL
11                                                                 RICHARDS and CAROLINE CUELLAR
12   Dated: August 13, 2021                                         US ATTORNEY’S OFFICE
13
14                                                           By: /s/ Jeffrey J. Lodge [as authorized 8/6/21]
                                                                   Jeffrey J. Lodge
15                                                                 Attorneys for Defendant
                                                                   UNITED STATES
16
     Dated: August 13, 2021                                         SALINAS LAW GROUP
17
18                                                           By: /s/ Richard S. Salinas [as authorized 8/6/21]
19                                                                 Richard S. Salinas
                                                                   Attorneys for Defendant
20                                                                 KAWEAH DELTA HEALTH CARE
                                                                   DISTRICT
21
                                                       ORDER
22
23
     IT IS SO ORDERED.
24
25      Dated:     August 13, 2021
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
     ______________________________________________________________________________________________________________

                              STIPULATION AND [PROPOSED] ORDER TO LIMITED CONSENT
                                                       2                                                File No. 2596
